                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SHANNON O. MURPHY,                                   CASE NO. 19-cv-00076-YGR
                                   7                   Plaintiff,
                                                                                              ORDER RE: NOTICE OF RE-FILING OF
                                   8             vs.                                          GOVERNMENT CLAIM
                                   9     OFFICE OF THE U.S. SENATOR, KAMALA                   Re: Dkt. No. 22
                                         HARRIS,
                                  10
                                                       Defendant.
                                  11

                                  12          This action was closed on May 17, 2019. The procedural history follows:
Northern District of California
 United States District Court




                                  13          A. Background

                                  14          On January 4, 2019, plaintiff Shannon O. Murphy, proceeding pro se, filed a complaint

                                  15   against the Office of U.S. Senator, Kamala Harris as well as a motion for leave to proceed in

                                  16   forma pauperis. (Dkt. Nos. 1, 2.) On January 8, 2019, Magistrate Judge Sallie Kim, granting

                                  17   plaintiff’s motion to proceed in forma pauperis and issued a screening order under 28 U.S.C.

                                  18   § 1915(e) finding that plaintiff’s complaint failed to state a claim and instructing plaintiff to file an

                                  19   amended complaint addressing the deficiencies identified therein by February 8, 2019. (Dkt. No.

                                  20   5.) Judge Kim cautioned that failure to file a timely amended complaint would result in a

                                  21   recommendation that the action be dismissed. (Id.)

                                  22          On February 6, 2019, plaintiff filed a request for reconsideration of Judge Kim’s January 8,

                                  23   2019 screening order. (Dkt. No. 7.) Plaintiff failed to file an amended complaint by February 8,

                                  24   2019. On February 11, 2019, Judge Kim denied plaintiff’s motion for reconsideration but, in light

                                  25   of plaintiff’s pro se status, extended the deadline for plaintiff to file his amended complaint to

                                  26   March 11, 2019. (Dkt. No. 8.) Plaintiff failed to so file, and on April 1, 2019, Judge Kim issued a

                                  27   referral for reassignment and a Report and Recommendation recommending dismissal of

                                  28   plaintiff’s complaint without prejudice. (Dkt. No. 9.) Therein, Judge Kim noted that not all
                                   1   parties had consented to the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c) and

                                   2   therefore ordered that the case be reassigned to a district judge. (Id.) Also on April 1, 2019,

                                   3   plaintiff filed a request for reconsideration of Judge Kim’s order denying plaintiff’s initial request

                                   4   for reconsideration (Dkt. No. 10) as well as an amended complaint (Dkt No. 11) and a case

                                   5   management statement (Dkt. No. 12). On April 3, 2019, based on plaintiff’s pro se status and

                                   6   stated mental health issues, Judge Kim vacated the April 1, 2019 referral for reassignment and

                                   7   recommendation for dismissal and therefore denying plaintiff’s request for reconsideration as

                                   8   moot. (Dkt. No. 13.)

                                   9          On April 5, 2019 Judge Kim issued a second Report and Recommendation recommending

                                  10   dismissal of plaintiff’s amended complaint without prejudice (“R&R”). (Dkt. No. 14.) Therein,

                                  11   Judge Kim again found, pursuant to 28 U.S.C. § 1915(e) that plaintiff’s amended complaint failed

                                  12   to state a claim upon which relief could be granted. No party filed a timely objection, and on May
Northern District of California
 United States District Court




                                  13   6, 2019, this Court adopted the R&R and dismissed plaintiff’s action without prejudice for failure

                                  14   to state a plausible claim on which relief may be granted. (Dkt. No. 16.) That same day, the Court

                                  15   received plaintiff’s “demand [for] attorney representation[.]” (Dkt. No. 17.) On May 15, 2019,

                                  16   having dismissed plaintiff’s complaint, and there being no right to counsel in a civil matter, the

                                  17   Court denied plaintiff’s request for representation. (Dkt. No. 18.)

                                  18          Also on May 15, 2019, the Court received plaintiff’s “request for reconsideration after

                                  19   complaint . . . was dismissed.” (Dkt. No. 19.) Therein, plaintiff asserted that the above-captioned

                                  20   action was “assigned, without permission” to the undersigned and asks that the Court “replace”

                                  21   this action and “re-apply a fair due – process, complaint court law” and for a “change of judge.”

                                  22   (Id. at 2.) Plaintiff also reasserted his request for a pro-bono attorney. (Id.)

                                  23          On May 17, 2019, the Court denied plaintiff’s request for reconsideration and therein

                                  24   confirmed that it adopted Judge Kim’s R&R in every respect and dismisses without prejudice

                                  25   plaintiff’s amended complaint for failure to state a claim upon which relief can be granted

                                  26   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). (Dkt. No. 20.) The Court also again denied plaintiff’s

                                  27   request for representation by a “pro-bono” attorney. (Id.)

                                  28
                                                                                          2
                                   1           B. Current Posture

                                   2           On June 14, 2019, plaintiff filed a document entitled “Re-Filing of Government Claim.”

                                   3   (Dkt. No. 22.) The document appears to attach a two-page commercial form entitled

                                   4   “Government Claim – Judicial Branch” and allege that plaintiff suffered injury on April 1, 2019 as

                                   5   a result of conduct by the Court. (Id.) Specifically, plaintiff asserts that he “was injured, caused

                                   6   illness, panic attack, after her reviewed his court case legal documents, and was compel abnormal

                                   7   heart, and respiration rates.” (Id. at ECF 2 (quoted verbatim).) Specifically, plaintiff alleges that

                                   8   “[h]e was surprised so that he was forced to maintain of a use his VA doctor’s prescribed

                                   9   medication called Albuterol.” (Id. (quoted verbatim).) Plaintiff further writes (verbatim) that his

                                  10   court case, captioned above
                                               was damaged by error(s) attend the ‘date markings’ in placed on his filed court
                                  11           documents . . . [and] was already suffer unnecessary delays, includes for the
                                  12           absence of an availability, concern confer, and or meet with attorney(s),
Northern District of California




                                               defendant(s) relevant: case was unfair ‘no U.S. Attorney(s) were assigned to this
 United States District Court




                                  13           court case, fairly to administer relevant.’ Here claimant there case plaintiff,
                                               exclaims case sabotage, cause much appointment(s) relevant, as ‘monetary losses’
                                  14           occurred this U.S. District Court Case, C 19-0076, SK. (relevant) claimant states
                                               that court, and or court’s clerk, are responsible.”
                                  15
                                               (Id.)
                                  16
                                               Judicial officers have immunity from suit for decisions they have made. See Stump v.
                                  17
                                       Sparkman, 435 U.S. 349, 357 (1978) (holding that judicial immunity applies even “where the
                                  18
                                       action he took was in error, was done maliciously, or was in excess of his authority” and a judge
                                  19
                                       “will be subject to liability only when he has acted in the clear absence of all jurisdiction”). To the
                                  20
                                       extent that plaintiff’s June 14, 2019 filing constitutes an effort to file an additional or amended
                                  21
                                       complaint because of the distress caused by an order, plaintiff fails to state a claim upon which
                                  22
                                       relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Based on the Court’s prior rulings,
                                  23
                                       this action remains CLOSED. The Clerk of the Court is instructed to return any future filings by
                                  24
                                       plaintiff.
                                  25
                                               IT IS SO ORDERED.
                                  26
                                       Dated: June 27, 2019
                                  27
                                                                                                   YVONNE GONZALEZ ROGERS
                                  28                                                          UNITED STATES DISTRICT COURT JUDGE

                                                                                          3
